DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28, 31, 34, 36, and 49-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 26 and 28, “the tackifier resin or the mixture of tackifying resins” lacks sufficient antecedent basis. The examiner suggests replacing with “the at least one tackifier resin.”
	In claim 31, “said formulations” lacks sufficient antecedent basis. Please make “formulations” singular.
	In claim 34, “all the waxes” is indefinite because it is unclear what “all the waxes” refers to, and antecedent basis is not proper. Please remove “also” from line 4, as it is unnecessary.
	In claim 36, please replace “propylene, and the ethylene” with “propylene and ethylene” for consistency and proper antecedent basis.
	In claim 49, “room conditions” is not clear, rendering the claim (and its dependents [50-52]) indefinite.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-52 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0314495 A2 (“D1”).
Regarding claims 49-52, D1 discloses a hot melt adhesive composition. The hot melt adhesive composition in claim 49 is defined only by its properties. The composition of D1 appears to be similar to the formulation of claim 49. Therefore, there would be a reasonable expectation that the properties would be similar as well.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art, taken alone or in combination, fails to teach or fairly suggest the composition of claim 1. 
The closest prior art reference is considered to be EP 03144495 A2 (“D1”).
As to claims 49-52, the examiner suggests either incorporating the limitations of claim 1 in to claim 49, canceling claims 49-52, or making claims 49-52 dependent on claim 1.	

Response to Arguments
	Applicant’s amendments overcome many of the 112 rejections. However, some 112 rejections remain. Please address the remaining 112 rejections.
As to claims 49-52, the examiner suggests either incorporating the limitations of claim 1 in to claim 49, canceling claims 49-52, or making claims 49-52 dependent on claim 1.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H LEE/Primary Examiner, Art Unit 1746